                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                               CIVIL ACTION NO.: 3:18-cv-00633

  YVETTE MARSHALL, on behalf of                     )
  herself and all others similarly situated,        )
                                                    )
                          Plaintiffs,               )
                                                    )   CLASS AND COLLECTIVE
            v.                                      )   ACTION COMPLAINT
                                                    )
  NOVANT HEALTH, INC.,                              )
                                                    )   JURY TRIAL DEMANDED
                 Defendant.                         )
                                                    )

       Representative Plaintiff, Yvette Marshall (“Representative Plaintiff”), individually and on

behalf of all other similarly-situated employees, by and through her counsel, brings claims as a

Collective Action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., (the “FLSA”)

and class action under Federal Rule of Civil Procedure 23 and the North Carolina Wage and Hour

Act (“NCWHA”), N.C. Gen. Stat. § 95-25.1 et seq. against Novant Health, Inc., (“Novant” or

“Defendant”) and its subsidiaries and affiliates, and alleges, upon personal belief as to herself and

her own acts, and as for all other matters, upon information and belief, and based upon the

investigation made by her counsel, as follows:

                                        NATURE OF ACTION

       1.         Plaintiff brings this action to redress Defendant’s violation of the FLSA by

knowingly suffering or permitting Representative Plaintiff and other similarly situated medical

workers (collectively “Plaintiffs”) to work in excess of 40 hours per week without properly

compensating them at an overtime rate for those additional hours, and by knowingly suffering or

permitting Plaintiffs to work during their purported meal break without pay. Representative

Plaintiff also brings this action to redress Defendant’s violation of the NCWHA by knowingly and




      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 1 of 19
intentionally failing to pay Representative Plaintiff and putative class members all wages accruing

to them on their regular paydays. Representative Plaintiff and similarly situated medical workers

worked for Defendant as hourly-paid Registered Nurses (“RNs”), Licensed Practical Nurses

(“LPNs”), Certified Nursing Assistants (“CNAs”), Registered Medical Assistants (“RMAs”),

Certified Medical Assistants (“CMAs”), Radiology Technicians, and other similar positions,

regardless of their precise titles (collectively, “medical workers” or “Plaintiffs”).

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C.

§216(b), which provides that suit under the FLSA “may be maintained against any employer… in

any Federal or State court of competent jurisdiction.” The Representative Plaintiff has signed an

opt-in consent form to join this lawsuit. (Exhibit A).

       3.      This Court has jurisdiction over Representative Plaintiff’s claims pursuant to 28

U.S.C. §§ 1331 because Representative Plaintiff’s claims arise under the FLSA.

       4.      This Court has supplemental jurisdiction over Representative Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

       5.      Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b) and 42

U.S.C. § 2000e-5(f)(3), because Defendant conducts business within this District and the actions

and omissions giving rise to the claims pled in this Complaint occurred within this District.

                                             PARTIES

       6.      Representative Plaintiff, Yvette Marshall, is a resident of Concord, North Carolina,

and works for Defendant as an hourly paid, non-exempt Registered Nurse at their Urgent Care

center located at 9550 Rocky River Road, Suite 150, Charlotte, North Carolina 28215.

       7.      Defendant is a corporation existing under the laws of the State of North Carolina

with its principal place of business located in Winston Salem, North Carolina. Defendant is




                                    2
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 2 of 19
registered to conduct business in North Carolina and has business locations throughout the United

States, including Charlotte, North Carolina. Defendant is a healthcare provider with 14 hospitals

and 500 Physician clinic locations, offering services in emergency, urgent and express care,

behavioral health, inpatient services, pediatric care, primary care, women’s health, and more.

        8.     At all times herein mentioned, Defendant was an employer of Representative

Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d) and the NCWHA and was actively

engaged in the conduct described herein. Throughout the relevant period, Defendant employed

Representative Plaintiff and similarly-situated employees within the meaning of the FLSA.

        9.     Defendant is covered by the provisions of the FLSA because it is an “enterprise

engaged in commerce” under the FLSA, 29 U.S.C. § 203(s)(1)(A), because it has employees

engaged in commerce and revenue that exceeds $500,000.00.

                                             FACTS

        10.    Defendant, a large health system operating in North Carolina, Virginia, Georgia,

and South Carolina, owns and operates 14 hospitals and more than 500 Physician clinic locations,

including outpatient surgery centers, medical plazas, rehabilitation programs, diagnostic imaging

centers, and community health outreach programs.

        11.    Plaintiffs are individuals who have worked for Defendant as hourly-paid medical

workers. As an RN, Representative Plaintiff provided and assisted in the medical treatment of

patients.

        12.    Amongst other things, medical workers all shared similar job titles, training, job

descriptions and job tasks. Importantly, medical workers were all paid less than time and one half

(1½) their hourly rate of pay for all time worked over 40 hours per week.

        13.    Representative Plaintiff began working for Defendant in November 2017, at its

Rocky River Urgent Care Location.



                                    3
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 3 of 19
       14.     Medical workers were all compensated on an hourly basis. Representative Plaintiff

was initially paid approximately $28.70 an hour, and then $30.99 following a raise in early 2018.

When Representative Plaintiff worked overtime, she was compensated at insufficient and unlawful

rates paying her anywhere from $0.70 to $1.10 in addition to her regular rate of pay. Representative

Plaintiff was told that Defendant did not pay overtime as a matter of policy because Defendant

needed to keep its costs under budget.

       15.     Despite the fact that Representative Plaintiff and other similarly situated medical

workers did not meet any test for exemption, Defendant failed to pay her and others the requisite

overtime rate of 1½ times their regular rate for all hours worked more than 40 hours per week

(“Overtime Hours”).

                   Medical workers Routinely Worked Overtime Hours
                   Without Being Paid Overtime Premium Compensation

       16.     Representative Plaintiff and other similarly situated medical workers routinely

worked Overtime Hours but were not paid the correct overtime premium compensation of time

and one half (1½) required by the FLSA.

       17.     Representative Plaintiff and other similarly situated medical workers often worked

multiple shifts each week without taking meal breaks. Representative Plaintiff and other similarly

situated medical workers frequently worked more than their scheduled shifts, especially during

busy periods or when there were shortages on a shift.

       18.     Despite the fact that Representative Plaintiff and other similarly situated medical

workers were required, permitted, and/or encouraged to work Overtime Hours, Defendant Novant

failed to pay them one and one half (1½) times their regular rate of pay for all Overtime Hours

worked, as required by the FLSA.




                                    4
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 4 of 19
       19.     Rather, Representative Plaintiff and other similarly situated medical workers were

paid unlawful rates, all of which were significantly less than time and one half (1½) their regular

rate of pay.

       20.     Defendant knew, and was aware at all times, of the above-mentioned violations.

       21.     The conduct alleged above reduced Defendant’s labor and payroll costs.

       22.     Representative Plaintiff and other similarly situated medical workers were subject

to Defendant’s uniform policies and practices and were victims of Defendant’s schemes to deprive

them of overtime compensation. As a result of Defendant’s improper and willful failure to pay

Representative Plaintiff and other similarly situated medical workers in accordance with the

requirements of the FLSA, Representative Plaintiff and other similarly situated medical workers

suffered lost wages and other related damages.

  Defendants Made Automatic Deductions for Meal Breaks, Including Those Not Taken,

       23.     Defendant maintains a written policy promising medical workers one 30-minute

unpaid meal break and one 15-minute personal break per shift, to be taken when time allows.

Defendant was obligated to ensure either that medical workers were completely relieved from all

work-related duties during their unpaid meal break, or that they accurately tracked and recorded

both their missed and interrupted meal breaks and received all wages due for all missed and

interrupted meal breaks.

       24.     Defendant requires medical workers to prioritize their work-related responsibilities

over their entitlement to an uninterrupted meal break.

       25.     Defendant does not require medical workers to “clock-out” before starting their

meal break and “clock-in” after their meal break. Rather, Defendant automatically deducts a 30-

minute break every shift, regardless of whether a break was actually taken.




                                    5
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 5 of 19
       26.     Defendant does not maintain adequate staffing levels or provide dedicated relief

workers to ensure medical workers are completely relieved from work-related duties during their

entire unpaid meal break.

       27.     While Defendant has a system capable of allowing medical workers to track or

report their interrupted or unused meal breaks, Defendant requires Representative Plaintiff and

other similarly situated medical workers to forgo this procedure in order to keep the Defendant

within its annual budget. Representative Plaintiff is actively discouraged from tracking or

reporting her interrupted or unused meal break.

       28.     Defendant knows that Representative Plaintiff and other similarly situated medical

workers regularly experience interrupted meal breaks because: Defendant maintains policies,

practices and procedures that require medical workers to prioritize their patient care duties over

their ability to take an uninterrupted meal break; Defendant has ready access to staffing, patient

census and patient acuity information suggesting medical workers are regularly unable to take a

full meal break; Defendant’s managers assign, oversee, or are responsible for the work Medical

workers do during meal breaks; medical workers routinely perform meal break work in plain sight

on Defendant’s premises; and medical workers perform work (like administering medication,

completing electronic forms, or making CAT scans) that creates a readily-available time record

during meal periods.

       29.     Despite having both actual and constructive knowledge that medical workers

routinely work through meal breaks, Defendant has continued to direct its employees to forgo

accurately tracking their unused and interrupted meal breaks.

       30.     By engaging in this conduct, Defendant has acted with willful and/or reckless

disregard for the Representative Plaintiff and other similarly situated medical workers’ rights

under the FLSA.



                                    6
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 6 of 19
       31.      Plaintiffs have been harmed as a direct and proximate result of Defendant’s

unlawful conduct, because Defendant regularly and consistently deprives Representative Plaintiff

and other similarly situated medical workers of overtime wages owed for meal break work they

perform in workweeks of 40 hours or more.

       32.      For all the reasons stated above, Representative Plaintiff and other similarly

situated medical workers are similarly situated individuals within the meaning of the FLSA, 29

U.S.C. §216(b).

                             Defendant Willfully Violated the FLSA

       33.      Defendant has no legitimate basis to believe the Representative Plaintiff and other

similarly situated medical workers were exempt from the overtime requirements of the FLSA

Instead, Defendant either knew or acted with reckless disregard of clearly applicable FLSA

provisions in failing to pay medical workers overtime compensation for all Overtime Hours

worked. Defendant’s willful actions and/or willful failures to act, included, but were not

necessarily limited to:

             a. Defendant maintained payroll records which reflected that Representative Plaintiff

                and other similarly situated medical workers did, in fact, regularly work Overtime

                Hours and therefore, Defendant had actual knowledge that the Representative

                Plaintiff and other similarly situated medical workers worked overtime;

             b. Defendant knew that it did not pay medical workers one and one half (1½) times

                their regular rate of pay for all Overtime Hours worked;

             c. Defendant maintained time sheets which reflected that it automatically deducted

                meal breaks from Representative Plaintiff and other similarly situated medical

                workers. Defendant was also aware that medical workers frequently and routinely

                worked through their meal breaks;



                                    7
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 7 of 19
             d. Defendant’s own documents, including but not necessarily limited to, job offer

                letters, employment agreements, and training materials for medical workers,

                reflect that Defendant was aware of the nature of the work performed by

                Representative Plaintiff and other similarly situated medical workers, and, in

                particular, that these individuals worked more than forty hours per week and

                routinely performed work during their meal break.

             e. Defendant’s own documents, including but not necessarily limited to, job offer

                letters, employment agreements, and training materials for medical workers,

                reflect that Defendant knew that they were subjected to the wage requirements of

                the FLSA;

             f. Defendant lacked any good-faith basis to believe that the medical workers fell

                within any exemption from the overtime requirements of the FLSA; and

             g. Defendant was aware that it would (and did) benefit financially by failing to pay

                medical workers overtime premium pay for all Overtime Hours worked and all

                meal breaks that medical workers worked through, reducing labor and payroll

                costs.

                         FLSA COLLECTIVE ACTION ALLEGATIONS

       34.      Representative Plaintiff brings this collective action on behalf of herself and all

others similarly situated pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime wages,

liquidated damages, and other damages related to Defendant’s violation of the FLSA.

       35.      The Representative Plaintiff pursues the requested relief on behalf of the following

individuals:

                All individuals who currently work, or have worked, for the
                Defendant as an hourly paid medical worker or any other
                similarly-titled, hourly-paid position, at any time within the
                preceding 3-years from the date of filing the complaint.


                                    8
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 8 of 19
       36.       The Representative Plaintiff is a member of the Class she seeks to represent

because she was employed by Defendant during the relevant period, was routinely suffered or

permitted to work more than 40 hours per week, as described above, and was not paid an overtime

premium rate for the time she worked over 40 hours per week.

       37.      Specifically, Defendant engaged in common schemes to avoid paying

Representative Plaintiff and other similarly situated medical workers overtime pay of time and one

half (1½) when they worked in excess of 40 hours per week, even though Plaintiffs did not satisfy

the necessary conditions exempting them from overtime.

       38.      Additionally, Representative Plaintiff was routinely suffered or permitted to work

through her automatically deducted meal break without being properly compensated for the time

she worked.

       39.      Although Representative Plaintiff and other similarly situated medical workers may

have had different job titles and/or worked in different locations throughout the relevant period,

this action may be properly maintained as a collective because:

             a. Representative Plaintiff and other similarly situated medical workers were all paid

                an hourly rate;

             b. Representative Plaintiff and other similarly situated medical workers worked in

                excess of 40 hours per week;

             c. Regardless of their job title or location, Defendant did not pay Representative

                Plaintiff and other similarly situated medical workers an overtime premium of 1½

                times their regular hourly rate for all time worked in excess of 40 hours per week;

                and




                                    9
      Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 9 of 19
             d. Representative Plaintiff and other similarly situated medical workers were

                routinely suffered or permitted to work through their automatically deducted meal

                break,

             e. Defendant maintained common timekeeping and payroll systems and policies with

                respect to Representative Plaintiff and other similarly situated medical workers,

                regardless of their job title or location.

       40.      Defendant encouraged, suffered and permitted Representative Plaintiff and other

similarly situated medical workers to work more than forty (40) hours per week without proper

overtime compensation.

       41.      Defendant encouraged, suffered and permitted Representative Plaintiff and other

similarly situated medical workers to work through their automatically deducted meal break

without proper compensation.

       42.      Defendant knew Representative Plaintiff and other similarly situated medical

workers performed work that required additional wages and overtime compensation to be paid.

Nonetheless, Defendant operated under a scheme, as previously described, to deprive

Representative Plaintiff and other similarly situated medical workers of wages and overtime

compensation.

       43.      Defendant’s conduct as alleged herein was willful and has caused extensive damage

to the Representative Plaintiff and other similarly situated medical workers.

       44.      Defendant is liable under the FLSA for failing to properly compensate

Representative Plaintiff and the collective. Representative Plaintiff requests that the Court

authorize notice to the members of the collective class to inform them of the pendency of this

action and their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b) for the purpose of




                                   10
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 10 of 19
seeking unpaid overtime compensation, liquidated damages under FLSA, and the other relief

requested herein.

       45.     Representative Plaintiff estimates that the collective class, including both current

and former employees over the relevant period, will include at least one hundred (100) members.

The precise number of collective Class Members should be readily available from Defendant’s

personnel, scheduling, time and payroll records, and from input received from the Class Members

as part of the notice and “opt-in” process provided by 29 U.S.C. §216(b). Given the composition

and size of the collective class, its members may be informed of the pendency of this action directly

via U.S. mail and e-mail.

                               NCWHA CLASS ALLEGATIONS

       46.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”),

Representative Plaintiff brings claims for relief on her own behalf and as a representative a class

under the NCWHA, N.C. Gen. Stat. § 95-25.1 et seq., to recover unpaid wages, statutory penalties,

prejudgment interest, attorneys’ fees and costs, and other damages related to Defendant’s violation

of the NCWHA.

       47.     Representative Plaintiff seeks class certification under Rule 23 for the following

class under the NCWHA:

               All individuals who currently work, or have worked, for the Defendant
               as an hourly paid medical worker or any other similarly-titled, hourly-
               paid position in the state of North Carolina during the applicable
               statute of limitations period who were not timely paid all earned wages
               on their regular paydays (the “NCWHA Class”).

       48.     This action is properly maintained as a class action under Rule 23(a) and Rule 23(b)

because:

       a.      The NCWHA Class is so numerous that joinder of all members is
               impracticable;

       b.      There are questions of law or fact that are common to the NCWHA Class;


                                   11
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 11 of 19
       c.        The claims or defenses of the Representative Plaintiff are typical of the
                 claims or defenses of the NCWHA Class; and,

       d.        The Representative Plaintiff will fairly and adequately protect the interests
                 of the NCWHA Class.

                                             Numerosity

       49.       Upon information and belief, Representative Plaintiff estimates that there are at

least (40) putative class members in the NCWHA Class. The precise number of NCWHA Class

members can be easily ascertained using Defendant’s personnel, time, and payroll records and

other records.

                                           Commonality

       50.       There are numerous and substantial questions of law and fact common to the

NCWHA Class members, including, without limitation, the following:

       a.        Whether Defendant failed to pay the NCWHA Class all earned accrued
                 wages on their regular paydays;

       b.        Whether Defendant maintained common timekeeping and payroll systems
                 and policies with respect to the NCWHA Class, regardless of their work
                 location;

       c.        Whether Defendant failed to keep true and accurate records of the amount
                 of time the NCWHA Class actually worked;

       d.        Whether Defendant willfully or recklessly disregarded the law in
                 implementing its wage and hour policies applicable to the NCWHA Class;
                 and,

       e.        The nature and extent of the class-wide injury and the appropriate measure
                 of damages for the NCWHA Class.

       51.       Representative Plaintiff anticipates that Defendant will raise defenses that are

common to the NCWHA Class.

                                             Adequacy

       52.       Representative Plaintiff will fairly and adequately protect the interests of all



                                   12
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 12 of 19
members of the NCWHA Class, and there are no known conflicts of interest between

Representative Plaintiff and NCWHA Class members. Representative Plaintiff, moreover, has

retained experienced counsel who are competent in the prosecution of complex litigation and who

have extensive experience acting as class counsel specifically in wage and hour litigation.

                                           Typicality

       53.     The claims asserted by the Representative Plaintiff are typical of the NCWHA

Class members she seeks to represent. The Representative Plaintiff has the same interests and

suffers as a result of the same unlawful practices as the NCWHA Class members.

       54.     Upon information and belief, there are no other NCWHA Class members who

have an interest individually controlling the prosecution of his or her individual claims,

especially in light of the relatively small value of each claim and the difficulties involved in

bringing individual litigation against one’s employer. However, if any such class member

should become known, he or she can opt out of this action pursuant to Rule 23.

          Common Questions of Law and Fact Predominate and a Class Action is
                Superior to Joinder of Claims or Individual Lawsuits

       55.     The common questions identified above predominate over any individual issues

because Defendant’s conduct and the impact of its policies and practices affected NCWHA Class

members in the same manner: they were suffered and/or permitted to work without receiving all

earned wages on their regular paydays.

       56.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable. Class

action treatment will allow a large number of similarly situated persons to prosecute their common

claims in a single forum simultaneously, efficiently, and without the unnecessary duplication

of effort and expense if these claims were brought individually. Moreover, as the damages

suffered by each class member are relatively small in the sense pertinent to class action analysis,


                                   13
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 13 of 19
the expense and burden of individual litigation would make it difficult for individual class

members to vindicate their claims.

       57.      On the other hand, important public interests will be served by addressing the

matter as a class action. The cost to the court system and the public for the adjudication of

individual litigation and claims would be substantial and substantially more than if claims are

treated as a class action. Prosecution of separate actions by individual class members would

create a risk of inconsistent and varying adjudications, establish incompatible standards of

conduct for Defendant, and/or substantially impair or impede the ability class members to

protect their interests. The issues in this action can be decided by means of common, class-wide

proof. In addition, if appropriate, the Court can and is empowered to, fashion methods to

efficiently manage this action as a class action.

                                            COUNT I

   COLLECTIVE ACTION VIOLATION OF THE FAIR LABOR STANDARDS ACT

       58.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       59.      Defendant operates an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29

U.S.C. § 203(r)(1), and is engaged in commerce or in the production of goods for commerce within

the meaning of Section 3(s)(1)(A), 29 U.S.C. § 203(s)(1)(A).

       60.      Representative Plaintiff and the members of the FLSA Collective are similarly

situated employees within the meaning of the FLSA, 29 U.S.C. § 216(b).

       61.      Section 207(a)(1) of the FLSA states that an employee must be paid an overtime

rate equal to at least one and one-half times the employee’s regular rate of pay for all hours worked

in excess of 40 hours per week.

       62.      The FLSA does not specifically define the term “work”, but the Department of



                                   14
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 14 of 19
Labor has promulgated regulations containing “Principles for Determination of Hours Worked” to

inform this issue. See 29 C.F.R. §§ 785.11-785.13. These Principles plainly state that any work an

employer “suffers or permits” to be performed at the job site (like Representative Plaintiff’s meal

break work) must be counted as hours worked when the employer “knows or has reason to believe”

the work is being performed. Id.

       63.     Throughout the relevant period, Defendant violated the FLSA by routinely

suffering or permitting Representative Plaintiff and members of the FLSA Collective to work

overtime hours without paying them proper overtime compensation.

       64.     Throughout the relevant period, Representative Plaintiff and members of the FLSA

Collective worked in excess of 40 hours per week, but were not paid an overtime premium of one

and one-half times their regular hourly rate for those additional hours.

       65.     Representative Plaintiff and members of the FLSA Collective are not properly

classified as exempt.

       66.     Throughout the relevant period, Defendant expected Plaintiffs and the Class

members to be available to work during their promised meal break and after completion of their

assigned shift for work-related tasks.

       67.     Defendant’s violations of the FLSA, as described herein, have been willful and

intentional. Defendant failed to make a good faith effort to comply with the FLSA with respect to

the compensation of Representative Plaintiff and members of the FLSA Collective.

       68.     Because Defendant’s violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255.

       69.     Representative Plaintiff and members of the FLSA Collective have been harmed as

a direct and proximate result of Defendant’s unlawful conduct because they have been deprived of

overtime wages owed for time worked in excess of 40 hours per week from which Defendant



                                   15
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 15 of 19
derived a direct and substantial benefit.

       70.      As a result of the unlawful acts of Defendant, Representative Plaintiff and members

of the FLSA Collective have been deprived of overtime compensation and other wages in amounts

to be determined at trial, and are entitled to recovery of such amounts, liquidated damages,

prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29 U.S.C. § 216(b).

                                            COUNT II

CLASS ACTION VIOLATION OF THE NORTH CAROLINA WAGE AND HOUR ACT

       71.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       72.      Representative Plaintiff is a member of the NCWHA Class, which meets the

requirements for certification and maintenance of a class action pursuant to Rule 23.

       73.      It is unlawful under North Carolina law for an employer to require or permit an

employee to work without paying compensation for all hours worked in violation of N.C. Gen.

Stat. § 95-25.6.

       74.      Defendant failed to pay Representative Plaintiff and the NCWHA Class members

all accrued wages on the employees’ regular paydays for all hours worked.

       75.      Defendant’s conduct constitutes a willful violation of the NCWHA, N.C. Gen. Stat.

§ 95-25.1 et seq., including but not limited to N.C. Gen. Stat. § 95-25.6 and § 95-25.7.

       76.      Representative Plaintiff and the NCWHA Class members have sustained losses in

compensation as a proximate result of Defendant’s violations of the NCWHA. Accordingly,

Representative Plaintiff, on behalf of herself and the NCWHA Class members, seeks damages in

the amount of their unpaid earned compensation, plus liquidated damages and interest at the legal

rate set for in N.C. Gen. Stat. § 95-25.22(a) and (a)(1).

       77.      Representative Plaintiff, on behalf of herself and NCWHA Class members, seeks



                                   16
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 16 of 19
recovery of her attorneys’ fees and costs, as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22.

                                    PRAYER FOR RELIEF

       WHEREFORE, Representative Plaintiff Yvette Marshall, individually and on behalf of all

others similarly situated, by and through her attorneys, demands judgment against the Defendant

and in favor of Representative Plaintiff and all others similarly situated, for a sum that will

properly, adequately and completely compensate them for the nature, extent and duration of their

damages, the costs of this action and as follows:

       a.      Certify a collective action of the FLSA Collective under Count I and
               designate Representative Plaintiff as the representative of all those
               employees similarly situated;

       b.      Order Defendant to furnish to counsel a list of all names, telephone
               numbers, email addresses and current (or best known) home addresses of
               the members of the proposed FLSA Collective;

       c.      Authorize Representative Plaintiff’s counsel to issue notice at the earliest
               possible time informing the members of the FLSA Collective that this
               action has been filed, of the nature of the action, and of their right to opt-in
               to this lawsuit if they were deprived of proper overtime compensation, as
               required by the FLSA;

       d.      Certify a class action of the NCWHA Class under Count II;

       e.      Appoint Stephan Zouras, LLP and Gibbons Leis, LLC as counsel for the
               NCWHA Class under Rule 23(g);

       f.      Declare and find that Defendant committed one or more of the following
               acts:

               i.      Violated the FLSA by failing to pay proper overtime and meal break
                       wages to Representative Plaintiff and similarly situated persons who
                       opt-in to this action;

               ii.     Violated payday provisions of the NCWHA by failing to timely pay
                       all earned wages to Representative Plaintiff and NCWHA Class
                       members on their regular paydays and upon separation of
                       employment;

               iii.    Willfully violated provisions of the FLSA and NCWHA

       g.      Award compensatory damages in an amount according to proof under the


                                   17
     Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 17 of 19
        FLSA and NCWHA;

 h.     Award Representative Plaintiff and all those similarly situated pre- and
        post-judgment interest at the statutory rate as provided by the NCWHA,
        N.C. Gen. Stat. § 95-25.22(a), and pursuant to the FLSA;

 i.     Award liquidated damages in an amount equal to the amount of unpaid
        compensation found due under the FLSA and NCWHA;

 j.     Award all costs and reasonable attorneys’ fees incurred prosecuting this
        claim under the FLSA and NCWHA;

 k.     Grant leave to amend to add claims under applicable state and federal laws;

 l.     Grant leave to add additional plaintiffs by motion, the filing of written
        consent forms, or any other method approved by the Court; and

 m.     For such further relief as the Court deems just and equitable.

                              JURY DEMAND

 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Representative

 Plaintiff demands a trial by jury.


 Dated: November 26, 2018                     Respectfully Submitted,

                                              /s/ Philip J. Gibbons, Jr.
                                              Philip J. Gibbons, Jr.
                                              North Carolina Bar No. 50276
                                              Craig L. Leis
                                              North Carolina Bar No. 48582
                                              14045 Ballantyne Corporate Place, Suite 325
                                              Charlotte, NC 28277
                                              (704) 612 0038
                                              phil@gibbonsleis.com
                                              craig@gibbonsleis.com


                                              /s/ Ryan F. Stephan (pro hac vice
                                              forthcoming)
                                              James B. Zouras (pro hac vice forthcoming)
                                              Catherine T. Mitchell (pro hac vice
                                              forthcoming)
                                              STEPHAN ZOURAS, LLP
                                              100 North Riverside Plaza, Suite 2150
                                              Chicago, Illinois 60606
                                              (312) 233 1550

                              18
Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 18 of 19
                                    rstephan@stephanzouras.com
                                    jzouras@stephanzouras.com
                                    cmitchell@stephanzouras.com




                              19
Case 3:18-cv-00633-MOC-DCK Document 1 Filed 11/26/18 Page 19 of 19
